







FIFTH AMENDMENT TO CREDIT AGREEMENT




THIS FIFTH AMENDMENT TO CREDIT AGREEMENT ("Amendment") is executed as of August
7, 2019, by and between the financial institutions signatory hereto
(individually a “Lender,” and collectively the “Lenders”), CITIZENS BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), UNIQUE FABRICATING NA, INC., a
Delaware corporation ("US Borrower"), and UNIQUE-INTASCO CANADA, INC., a
corporation organized under the laws of the province of British Columbia ("CA
Borrower", called together with US Borrower, the "Borrowers" and each of them
referred to herein as a "Borrower").


RECITALS


WHEREAS, Borrowers, Agent and the Lenders are party to an Amended and Restated
Credit Agreement dated November 8, 2018, as amended by a Waiver and First
Amendment to Credit Agreement and Loan Documents dated May 7, 2019, a Second
Amendment to Credit Agreement and Loan Documents dated June 14, 2019, a Third
Amendment to Credit Agreement and Loan Documents dated June 28, 2019, and a
Waiver and Fourth Amendment to Credit Agreement and Loan Documents (as so
amended, the "Credit Agreement"), providing terms and conditions governing
certain loans and other credit accommodations extended and to be extended by the
Lenders and/or Agent to Borrowers, together with various other documents,
written agreements, certificates and instruments between Agent, Lenders,
Borrowers and/or Guarantors in connection therewith. All of the foregoing, as
amended or modified from time to time, are collectively referred to herein as
the "Loan Documents";


WHEREAS, each Borrower reaffirms, ratifies and confirms the Loan Documents and
the Indebtedness as valid and binding. Each Borrower acknowledges that Agent and
Lenders have duly performed all of their obligations under the Loan Documents;
and


WHEREAS, Borrowers, Lenders and Agent desire to enter into this Amendment to
make certain amendments and modifications to the Credit Agreement as set forth
herein.


NOW, THEREFORE, IT IS HEREBY AGREED by Borrowers, Agent and Lenders, that the
Credit Agreement is hereby amended as follows:


1.Defined Terms. In this Amendment, capitalized terms used without separate
definition shall have the meanings given them in the Credit Agreement.
2.Amendments to Credit Agreement.


(a)Definitions. The following definition is hereby amended and restated as it
currently appears in Section 1.1 of the Credit Agreement:


"Unadjusted Consolidated EBITDA" shall mean, for any period of determination,
without duplication:


(a)     Consolidated net income; plus


(b)     the sum of the following to the extent deducted in calculating
Consolidated net income:


(i)     Interest Expense,


(ii)     tax expense (including, without limitation, any federal, state, local
and foreign Income Taxes),


(iii)     depreciation and amortization expense, and





--------------------------------------------------------------------------------







(iv)    non-cash impairment charges pertaining to the value of goodwill.


3.Representations and Warranties. Each Borrower represents, warrants, and agrees
that:


(a)This Amendment may be executed in as many counterparts as Agent, the Lenders
and Borrowers deem convenient, and shall become effective upon (i) delivery to
Agent of all executed counterparts hereto, and (ii) execution and delivery of
such other documents and instruments as the Agent and Lenders may require in
connection herewith, including without limitation the consent of the Guarantors
in the form attached as Exhibit A, all in form and content satisfactory to
Agent.
(b)Except as expressly modified in this Amendment, the representations,
warranties, and covenants set forth in the Credit Agreement and in each Loan
Document remain true and correct, continue to be satisfied in all respects, and
are legal, valid and binding obligations, with the same force and effect as if
entirely restated in this Amendment.
(c)When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of each Borrower enforceable in accordance with its terms.
The Credit Agreement, as amended by this Amendment, is ratified and confirmed
and shall remain in full force and effect.


(d)Upon giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing under the Credit Agreement or any other Loan
Document, and no event has occurred or condition exists that is or, with the
giving of notice or lapse of time or both, would be such a Default or Event of
Default.


4.No Waiver. The Borrowers hereby acknowledge and agree that no delay or failure
of the Agent or the Lenders in exercising any right, remedy, power or privilege
under the Credit Agreement or the Loan Documents shall affect that right,
remedy, power or privilege. No delay or failure of the Agent or Lenders to
demand strict adherence to the terms of the Credit Agreement or the other Loan
Documents, shall be deemed to constitute a course of conduct inconsistent with
the Agent's and Lenders' rights at any time, before or after the occurrence of
any Event of Default, to prospectively demand strict adherence to the terms of
the Credit Agreement and the other Loan Documents.


5.No Other Changes; Ratification. Except as specifically provided in this
Amendment, the terms and conditions of the Credit Agreement and Loan Documents
remain unchanged and in full force and effect, and the parties hereto ratify and
confirm such terms and conditions. This Amendment shall not impair the rights,
remedies, and security given in and by the Loan Documents. The terms of this
Amendment shall control any conflict between its terms and those of the Credit
Agreement.


6.Waiver and Release of All Claims and Defenses. Borrowers, Guarantors and their
representatives, successors, assigns, agents, employees, officers, directors,
members, managers and heirs hereby waive, relinquish, discharge and release
Agent, Lenders and their successors, assigns, agents, employees and attorneys
from all claims and defenses of every kind or nature, known or unknown, whether
existing by virtue of state, federal, bankruptcy or non-bankruptcy federal law,
by agreement or otherwise, against Agent or any Lender, whether previously or
now existing or arising out of or relating to any transactions or dealings
between Agent, Lenders, and Borrowers through the date of this Amendment with
respect to the Indebtedness or otherwise, including without limitation, any
affirmative defenses, counter-claims, set-offs, deductions or recoupments.


7.Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.


8.Other Modification. This Amendment may be altered or modified only by written
instrument duly executed by Borrowers, Agent and the Lenders. In executing this
Amendment, Borrowers are not relying on any promise or commitment of Agent or
the Lenders that is not in writing signed by Agent and the Lenders.


9.Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.







--------------------------------------------------------------------------------





10.No Defenses. Borrowers acknowledge, confirm, and warrant to Agent and the
Lenders that as of the date hereof Borrowers have absolutely no defenses,
claims, rights of set-off, or counterclaims against Agent and/or the Lenders
under, arising out of, or in connection with this Amendment, the Credit
Agreement, the Loan Documents and/or the Indebtedness.


11.Expenses. Borrowers shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Agent incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.


12.WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWERS KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE
AGENT NOR THE BORROWERS SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS
AND THE AGENT OR THE BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL
OF THEM.


[Signatures on following pages]



































--------------------------------------------------------------------------------





This Amendment is executed and delivered as of the date first entered above.
BORROWERS:


UNIQUE FABRICATING NA, INC.,
as US Borrower




By:                        
Thomas Tekiele
Its:    Chief Financial Officer




UNIQUE-INTASCO CANADA, INC.,
as CA Borrower




By:                        
Thomas Tekiele
Its:    Interim Chief Executive Officer




SIGNATURES CONTINUE ON FOLLOWING PAGE

































--------------------------------------------------------------------------------





CITIZENS BANK, NATIONAL ASSOCIATION,
as Agent and Lender




By:                        
Michael Farley
Its:    Senior Vice President




COMERICA BANK,
as Lender




By:                        
Paul G. Russo
Its:    Vice President




FLAGSTAR BANK, FSB,
as Lender




By:                        
Andrew W. Roy
Its:    Senior Vice President




KEYBANK NATIONAL ASSOCIATION,
as Lender




By:                        
Michael Dolson
Its:    Senior Vice President







--------------------------------------------------------------------------------







EXHIBIT A
ACKNOWLEDGMENT AND CONSENT


Each of the undersigned hereby: (i) acknowledges and consents to the execution,
delivery and performance of that certain Fifth Amendment to Credit Agreement of
even date herewith (the "Fifth Amendment") between Unique Fabricating NA, Inc.
and Unique-Intasco Canada, Inc., as "Borrowers", Citizens Bank, National
Association in its capacities as a "Lender" and "Agent", Comerica Bank, in its
capacity as a "Lender", Flagstar Bank, FSB, in its capacity as a "Lender", and
KeyBank National Association, in its capacity as a "Lender", executed in
connection with the Amended and Restated Credit Agreement dated as of November
8, 2018 among Borrowers, Lenders and the Agent, as amended (the "Agreement"),
(ii) agrees to and acknowledges the waiver and release in Section 6 of the Fifth
Amendment, and (iii) ratifies and affirms its Continuing Agreement of Guaranty
and Suretyship dated as of April 29, 2016 (as amended from time to time, the
"Guaranty"), which Guaranty remains in full force and effect with respect to all
Indebtedness (as defined in the Agreement) and each of the other Loan Documents
previously executed and delivered by it and/or Borrowers.


Executed as of the 7th day of August, 2019.




UNIQUE FABRICATING NA, INC.
UNIQUE FABRICATING, INC.
UNIQUE-CHARDAN, INC.
UNIQUE MOLDED FOAM TECHNOLOGIES, INC.
UNIQUE-PRESCOTECH, INC.
UNIQUE FABRICATING REALTY, LLC
UNIQUE FABRICATING SOUTH, INC.
UNIQUE-INTASCO USA, INC.






By:                        
    Thomas Tekiele, Secretary of each of
    the above entities





